           Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 1 of 15 Page ID #:1
$2 5HY &ULPLQDO&RPSODLQW 5HYE\86$2RQ           ‫ ܆‬2ULJLQDO‫'܆‬XSOLFDWH2ULJLQDO


            LODGED
     CLERK, U.S. DISTRICT COURT
                                       81,7('67$7(6',675,&7&2857
     04/09/2020                                           IRUWKH                                        4-9-2020
                                              &HQWUDO'LVWULFWRI&DOLIRUQLD
  CENTRAL DISTRICT OF CALIFORNIA
                clo
   BY: ____________BB______ DEPUTY



 8QLWHG6WDWHVRI$PHULFD

                      Y

 &+(/6$&2//,(5
                                                                     &DVH1R
                                                                                     2:20-mj-01596
                      'HIHQGDQW


                                      &5,0,1$/&203/$,17%<7(/(3+21(
                                     2527+(55(/,$%/((/(&7521,&0($16

          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI

2QRUDERXWWKHGDWH V RI$SULOLQWKHFRXQW\RI/RV$QJHOHVLQWKH&HQWUDO'LVWULFWRI&DOLIRUQLDWKH

GHIHQGDQW V YLRODWHG

            Code Section                                             Offense Description

            86&                                         3RVVHVVLRQZLWK,QWHQWWR'LVWULEXWHD
                                                                     &RQWUROOHG6XEVWDQFH

          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV

           Please see attached affidavit.

          _ &RQWLQXHGRQWKHDWWDFKHGVKHHW


                                                                                   /S/ MARLON CORONADO
                                                                                    Complainant’s signature

                                                                           0$5/21&2521$'2'($7)2
                                                                                      Printed name and title
 $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\WHOHSKRQH

 'DWH                                                                  6&+$5/(6)(,&.
                                                                                      Judge’s signature

 &LW\DQGVWDWH /RV$QJHOHV&DOLIRUQLD                               +RQ&KDUOHV(LFN860DJLVWUDWH-XGJH
                                                                                     Printed name and title
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 2 of 15 Page ID #:2



                               AFFIDAVIT
     I, Marlon Coronado, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
            This affidavit is made in support of a criminal

complaint against CHELSA COLLIER (“COLLIER”) for a violation of

21 U.S.C. § 841(a)(1) (possession with intent to distribute a

controlled substance).

            This affidavit is also made in support of an

application for a warrant to search a black iPhone and a ZTE

cellular telephone (the “SUBJECT DEVICES”), in the custody of

the Drug Enforcement Administration (“DEA”), in Los Angeles,

California, as described more fully in Attachment A.

            The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. § 841(a)(1) (possession with intent to distribute

controlled substances) and 21 U.S.C. § 846 (conspiracy and

attempt to distribute controlled substances) (the “Subject

Offenses”), as described more fully in Attachment B.

Attachments A and B are incorporated herein by reference.

            The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

search warrant, and does not purport to set forth all of my

knowledge of or investigation into this matter.         Unless
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 3 of 15 Page ID #:3



specifically indicated otherwise, all conversations and

statements described in this affidavit are related in draft

form, in substance, and in part only.

                      II.BACKGROUND OF AFFIANT
          I have been a Los Angeles Airport Police Department

(“LAXPD”) Officer since June 2004.         I have been assigned to the

DEA as a sworn Task Force Officer (“TFO”) since July 2015.           I am

currently assigned to the DEA Los Angeles Field Division, Los

Angeles International Airport Narcotics Task Force (“LAXNTF”).

          The LAXNTF is an inter-agency task force based at the

Los Angeles International Airport (“LAX”).         In addition to the

DEA, the LAXNTF consists of the following agencies: the Los

Angeles World Airports Police Department, the Los Angeles Police

Department, and the Los Angeles County Sheriff’s Department.

The LAXNTF also works closely with the United States Customs and

Border Protection, the Transportation Security Administration

(“TSA”), the Department of Homeland Security, and the Federal

Bureau of Investigation.     All of the aforementioned agencies
recognize the need for a coordinated law enforcement effort to

target airport/airline internal criminal enterprises that use

the aviation system to transport large amounts of illicit drugs

throughout the United States, and throughout the world.

          Specifically, the LAXNTF is focused on investigating

airport/airline internal conspiracies in which criminal

enterprises recruit airport/airline employees to exploit their

privileged airport access and knowledge of existing airport

security procedures, as well as airline passengers smuggling



                                       2
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 4 of 15 Page ID #:4



drugs and drug proceeds through the airport.        Previous and

current investigations have identified Transnational Criminal

Organizations (“TCOs”) that rely generally on drug trafficking

as their primary source of revenue.        As such, TCOs require the

use of various forms of transport in order to obtain and

distribute large amounts of illicit drugs into and through the

United States, and air travel provides a significant opportunity

for them to do so.    Additionally, air travel provides an

opportunity to smuggle and distribute other contraband,

including drug proceeds.
          During my career, I have participated in a variety of

drug investigations ranging from simple possession to complex

international conspiracies.     I have also participated in the

execution of search warrants, conducted physical surveillances,

reviewed video surveillance, spoken to confidential informants,

interviewed suspects, and discussed drug investigations with

other experienced drug investigators concerning the methods and

practices utilized by drug traffickers.

          From June 2014 through June 2015, I was assigned to

Homeland Security Investigations (“HSI”) as a TFO.         While

assigned to HSI, I participated in several drug investigations,

involving the unlawful importation, exportation, possession with

intent to distribute, and distribution of controlled substances,

as well as the related laundering of monetary instruments, and

the conducting of monetary transactions involving the proceeds

of specified unlawful activities.




                                       3
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 5 of 15 Page ID #:5



         Based on my training and experience, I am familiar

with the methods of operation of narcotics traffickers,

including the importation, exportation, distribution,

transportation, and storage of controlled substances, as well as

the collection of money proceeds of drug trafficking and methods

of money laundering used to conceal the nature of the proceeds.

I am also familiar with the methods of operation used by people

who distribute controlled substances, including the

distribution, storage and transportation of controlled

substances, as well as the collection of proceeds of drug

trafficking and methods of money laundering used to conceal the

nature of the proceeds.

                   III. SUMMARY OF PROBABLE CAUSE
         On April 8, 2020, Transportation Security

Administration (“TSA”) officers and LAXPD found approximately

1.02 kilograms (including packaging) of Fentanyl, approximately

0.03 kilograms (including packaging) of Acetaminophen pills and

3.35 kilograms (including packaging) of marijuana inside a

suitcase that had been checked into Delta Airlines under

COLLIER’s name, who was scheduled to take a Delta flight from

LAX to Indianapolis, Indiana, with a layover in Detroit,

Michigan.   Following the discovery of the narcotics, COLLIER was

arrested, and the SUBJECT DEVICES were seized.

                   IV.STATEMENT OF PROBABLE CAUSE
         Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:



                                       4
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 6 of 15 Page ID #:6



     A.     Discovery of Fentanyl in Collier's Roller Bag

            Based on my review of an April 8, 2020, LAXPD report

written by LAXPD Officer Victor Santana and my conversations

with TSA agent Dominick Wilson and LAXPD Officers Renard and

Santana, I know the following:

             a.   On April 8, 2020, at approximately 11:10 a.m., an

Explosive Detection System alarm in a TSA luggage screening room

alerted a TSA agent to an anomaly inside a pinked colored roller

bag (the “roller bag”).

             b.   After the alarm sounded, a TSA agent, viewing an

X-ray monitor, saw an anomaly in the roller bag that appeared to

be a “non-rigid sheet.”     The TSA agent moved the roller bag to

an inspection table, opened the roller bag, and searched for the

“threat item.”     Once the TSA agent opened up the bag he

immediately discovered several vacuum sealed packages containing

a green leafy substance.     One of the vacuum sealed packages

containing the green leafy substance also contained a small

plastic bag containing blue colored pills.        The TSA agent then

continued to search for the threat item and discovered a brown

colored vacuum sealed package underneath several miscellaneous

items of clothing.     The TSA agent then conducted an explosive

trace swab on the brown colored vacuum sealed package which

returned negative for explosives.      The TSA agent then alerted

his supervisor, and the supervisor contacted LAXPD.

             c.   At approximately 11:25 a.m., LAXPD officers

Renard and Santana arrived at the TSA luggage screening area.

Officers Renard and Santana observed a TSA bomb appraisal


                                       5
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 7 of 15 Page ID #:7



officer also testing the brown colored vacuum sealed package for

explosives which returned a negative result.

          d.     Officer Renard then removed seven vacuum sealed

packages containing a green leafy substance which was consistent

with marijuana.    Officers Renard and Santana observed that one

of the vacuum sealed packages containing the green leafy

substance also contained a small bag containing blue colored

round shaped pills which were imprinted with the letter “M.”

          e.     The roller bag had a Delta Airlines luggage tag

bearing COLLIER’s name and Delta Airlines Flight Numbers 1242

from LAX to Detroit, Michigan, then to Indianapolis, Indiana1.
          f.     LAXPD plain clothes officers responded to gate 23

where they made with a Delta Airlines ticket agent who flagged

COLLIER’s boarding ticket.     Delta Airlines agent advised COLLIER

that the LAXPD plain clothes officers needed to speak with her

as she attempted to board the flight.       COLLIER then walked over

to the LAXPD plain clothes officers who asked her if she was

“Chelsa Collier” and she replied “yes.”       LAXPD plain clothes

officers then advised COLLIER that that they needed to speak


     1 Based on my knowledge and experience of Delta Airline’s
standard practices at LAX, the passenger whose name is on the
ticket and baggage tag must be physically present and provide a
valid photo identification matching their name and date of birth
on the reservation in order to check a bag or suitcase, at which
point that passenger’s name (and not someone else’s) will be
printed on the bag tag that is then immediately affixed to the
bag or suitcase. The identification of Collier’s name on the
suitcase, in my experience, therefore means that Collier checked
the suitcase in person with Delta Airlines upon arriving at the
airport. Delta Airlines then typically takes custody of the
bags or suitcases from the ticketed passenger, making it highly
unlikely that someone else removed the tag from the suitcase and
placed it on a different suitcase after Collier checked it in.


                                       6
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 8 of 15 Page ID #:8



with her regarding her checked luggage.       LAXPD officers then

asked COLLIER for her identification, who produced an Indiana

Identification.

          g.     LAXPD Officers Renard and Santana responded to

gate 23 to speak with COLLIER.      Officer Santana asked COLLIER a

series of preliminary investigative questions.         Officers Renard

and Santana along with COLLIER were standing in an open area

near gate 23 and COLLIER was not handcuffed.

          h.     Officer Santana asked COLLIER for her name and

she replied “Chelsa.”    COLLIER then stated the following, among

other things:

          i.     COLLIER had been in Los Angeles visiting her

brother for a couple of weeks.      COLLIER had been renting an Air

B&B in Los Angeles but could not provide the exact location.

          j.     On April 7, 2020, COLLIER purchased her own one-

way ticket from LAX to Indianapolis with her own credit card.

          k.     On April 8, 2020, COLLIER packed her own roller

bag and no one else had possession of her bag until she checked
in the roller bag with Delta Airlines.       COLLIER described her

roller bag as pink in color.

          l.     On the same date, COLLIER said she missed her

original flight at 6 a.m., so she took an Uber back to her Air

B&B rental and returned to LAX prior to her rescheduled flight.

COLLIER alleged that there was no other items in her bag besides

her clothing.   Officer Santana advised COLLIER that there were

several vacuum sealed bags containing a green leafy substance




                                       7
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 9 of 15 Page ID #:9



inside of her roller bag and COLLIER said “I have no idea how

that would get in there.”
            At approximately 11:59 a.m., Officer Santana placed

COLLIER under arrest and read her “Admonition of Rights.”

COLLIER invoked her Miranda Rights and stated “I don’t want to

say anything.”

            At approximately 12:05 p.m., I, LAXNTF member TFO

Marlon Coronado, responded to the baggage room, where I met with

LAXPD Officer Porsha King who was standing by with the roller

bag and narcotics.     I observed next to the pink colored roller

bag the following: two kilogram size packages containing a white

powdery substance which were vacuum-sealed within the same

package.     One of the two packages was labeled as “Nazi.”        I then

observed seven vacuum sealed packages which contained a green

leafy substance.     One of the vacuum sealed packages contained a

plastic bag containing blue colored round pills labeled with the

letter “M”.     A second vacuum sealed package also contained a

black colored sock which containing a white colored brittle like

substance.     I then took custody of the roller bag and the

narcotics.     LAXPD Sergeant Todd Edwards and I transported the

roller bag and narcotics to the LAXNTF office.         At approximately

12:25 P.M., LAXPD Officers Renard and Jeremy Eleazar transported

COLLIER to the LAXNTF office.      At the LAXNTF office, Special

Agent Davis King and I took custody of COLLIER and processed the

roller bag and narcotics as evidence.

            While at the LAXNTF office, I, as witnessed by TFO

Michael Woodard read COLLIER her Miranda Rights.         COLLIER



                                       8
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 10 of 15 Page ID #:10



invoked her rights and refused to initial and sign the DEA

Miranda Rights form.

      B.     The package in COLLIER’S bag test positive for
              Fentanyl
             At the LAXNTF office, I tested two kilogram size

packages which were vacuum-sealed together in the same package.

Utilizing the TruNarc Raman spectrometer, I found the first

package, which was labeled as “Nazi” and contained a white

powdery substance, tested positive for Fentanyl.          I then tested

the second package which also contained a white powdery

substance which returned as Inconclusive.         I then tested the

blue colored pills which returned positive for Acetaminophen.             I

also tested white colored brittle like substance which was

inside of a small plastic bag which it returned Inconclusive.             I

determined that the seven vacuum sealed packages which contained

a green leafy substance, based on my training and experience,

contained marijuana.

      C.     Seizure of the Subject Devices
             LAXPD Officer Santana discovered the SUBJECT DEVICES

inside of COLLIER’S pink colored purse during an inventory

search.     LAXPD Officers Eleazar and Renard transported the

SUBJECT DEVICES to the LAXNTF Office, where I took possession of

it.

              V. TRAINING AND EXPERIENCE ON DRUG OFFENSES
             Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:




                                        9
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 11 of 15 Page ID #:11



           a.   Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.          Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.   Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.    The aforementioned records are often maintained

where the drug trafficker has ready access to them, such as on

their cell phones and other digital devices.

           c.   Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This
includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.




                                       10
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 12 of 15 Page ID #:12



           d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices.      Drug traffickers often keep records of

meetings with associates, customers, and suppliers on their

digital devices, including in the form of calendar entries and

location data.

           VI.TRAINING AND EXPERIENCE ON DIGITAL DEVICES
          As used herein, the term “digital device” includes the

SUBJECT DEVICE.

          Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the
hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been



                                       11
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 13 of 15 Page ID #:13



used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.     For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading
filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.
          Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data




                                       12
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 14 of 15 Page ID #:14



during a short period of time for a number of reasons, including

the following:

           a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.
          Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                             VII. CONCLUSION
          For all of the reasons described above, there is

probable cause to believe that COLLIER has committed a violation

of 21 U.S.C. § 841(a)(1): Possession with Intent to Distribute a

Controlled Substance.     There is also probable cause that the

items to be seized described in Attachment B will be found in a

search of the SUBJECT DEVICES described in Attachment A




                                       13
Case 2:20-mj-01596-DUTY Document 1 Filed 04/09/20 Page 15 of 15 Page ID #:15




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                   WK day of
telephone on this ____
$SULO
_________, 2020.


     6&+$5/(6)(,&.
THE HONORABLE CHARLES EICK
UNITED STATES MAGISTRATE JUDGE




                                       14
